 PENNCO, INC.Pennco, Inc. and Communications Workers of Amer-ica, AFL-CIO. Case 9-CA-12040May 23, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEUpon a charge duly filed on December 19, 1977, byCommunications Workers of America, AFL-CIO,herein called the Union, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 9, on May 5, 1978, issued andserved on the parties a complaint and notice of hear-ing. In substance, the complaint alleges that Pennco,Inc., herein called Respondent, violated Section8(a)(5) and (1) of the National Labor Relations Act,as amended, by refusing to supply the Union with acopy of one of its two health insurance plans and byrefusing to recognize or meet and bargain with theUnion concerning a collective-bargaining agreementwith the Union. On May 8, 1978, Respondent filed ananswer admitting in part, and denying in part, theallegations in the complaint.Thereafter, a hearing was conducted on October18, 1978, before Administrative Law Judge James M.Fitzpatrick. At the hearing all parties entered into astipulation in which they petitioned the Board to ap-prove the transfer of this proceeding to the Board andwaived the making of findings of fact and conclusionsof law by an administrative law judge and the issu-ance of an administrative law judge's Decision. Theparties further stipulated that the entire record in thisproceeding shall consist of the charge, the complaint,the answer, the stipulation with exhibits attachedthereto, and the transcript of the proceeding. There-after, the parties filed a Motion to Transfer the Pro-ceeding to the Board, Stipulation and Agreed State-ment of Facts. On December 8, 1978, the Boardgranted the motion, approved the stipulation, andtransferred the proceeding to the Board advising theparties to file briefs with the Board in Washington,D.C.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Kentucky corporation, is engaged inthe manufacture of aluminum doors and windows atits facility in Ashland, Kentucky. During the 12months preceding the issuance of the complaintherein, a representative period, Respondent pur-chased and received goods and materials valued inexcess of $50,000 which were shipped directly to itsAshland, Kentucky, facility from points outside theCommonwealth of Kentucky.The parties stipulated, and we find, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that the Unionis a labor organization within the meaning of Section2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsOn August 23, 1976, the Union filed a petition withthe National Labor Relations Board seeking certifica-tion as the exclusive representative of Respondent'sproduction and maintenance employees. An electionwas held on October 21, 1976,' and on November 1,1976, the Union was certified by the National LaborRelations Board as the exclusive representative of Re-spondent's production and maintenance employees ina unit appropriate for the purposes of collective bar-gaining with respect to wages, hours of employment,and other terms and conditions of employment.2Prior to November 1976, there had been no collec-tive-bargaining history between Respondent and theUnion. Throughout that month, Respondent fur-nished the Union with preliminary bargaining infor-mation with respect to wage scales, pension plans,insurance plans, names of employees, and other re-quested information. The parties held negotiatingmeetings on December 8, 1976, and January 13, Feb-ruary I and 10, March 4 and 16, and April 4, 1977.Subsequently, five more bargaining sessions were heldin the presence of the Federal Mediation and Concili-ation Service on April 25, May 17, June 3, August 22,and September 21, 1977.' The tally was 114 votes for, and 62 votes against, the Union with 5challenged ballots, a number insufficient to affect the results.2 That unit was:All production and maintenance employees employed by the Em-ployer at its Ashland. Kentucky, plant, including truck dnivers, and leadpeople; but excluding all office clerical employees, confidential employ-ees, technical employees, and all professional employees, guards andsupervisors as defined in the Act.242 NLRB No. 73467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 18, 1977, the Union began an economicstrike against Respondent's Ashland plant and estab-lished a picket line. Picketing continued throughoutthe summer, fall, and winter of 1977. Incidents on thepicket line occasioned the issuance of a restrainingorder by the Boyd Circuit Court of Boyd County,Kentucky.After the strike began Respondent advised the em-ployees that permanent replacements would be hiredfor those who did not return to work. During the lastpay period prior to the strike, Respondent employed173 bargaining unit members. By November 3, 1977,the pay period after the expiration of the one yearcertification period---and while the strike was still inprogress there were 257 employees in the bargainingunit on the payroll of whome 47 had been on thepayroll prior to the commencement of' the strike. Ofthese 47 employees, 28 employees were employed onthe October 21, 1976, election date. All of the em-ployees working in Respondent's plant during thestrike had to cross the Union's picket line.Sometime in early November 1977, Respondentadvised the mediator of the Federal Mediation andConciliation Service that it had a good-faith doubt ofthe Union's current majority status in the unit basedon the factual circumstances outlined above and thatit would not negotiate further with the Union. Themediator relayed this information to the Unionshortly thereafter. Respondent declined to attend anegotiating session scheduled for November 16, 1977,and has at all times since then refused to meet withthe Union for the purpose of collective bargaining.Respondent further declined to accept, reject, or meetwith the Union regarding a proposed contract sent toRespondent by the Union on November 29, 1977.The strike continued until September 15, 1978, atwhich time the Union removed its pickets, and 42employees unconditionally offered to return to work.At no time between November 1, 1976, and the timeof the hearing in this case did the Union abandon thebargaining unit or relinquish its interest in negotiat-ing a collective-bargaining agreement on their behalf.B. Contentions of the PartiesThe General Counsel contends that the high turn-over among Respondent's employees and the failureof some employees to observe the Union's picket linewere not sufficient objective evidence to support Re-spondent's asserted good-faith doubt of the Union'smajority at the time of its refusal to bargain. In sup-port thereof, the General Counsel relies, inter alia, onJames W. Whitfield, d/b/a Cutten Supermarket, 220NLRB 507 (1975), and Windham Community Memo-rial Hospital and Hatch Hospital Corporation, 230NLRB 1070 (1977), enfd. 577 F.2d 805 (2d Cir. 1978).The General Counsel further contends that, inas-much as Respondent has not established a sufficientbasis for its asserted good-faith doubt, its refusal torecognize or meet and bargain with the Union con-cerning a collective-bargaining agreement constituteda violation of Section 8(a)(5) and (1) of the Act. Addi-tionally, the General Counsel urges the Board to find,as alleged in the complaint, a second violation of Sec-tion 8(a)(5) and (1). In this regard, he relies on Re-spondent's stipulation at the hearing that if the Boardshould find that it did not have sufficient objectiveevidence supportive of its asserted good-faith doubt,Respondent would admit that it refused to bargainwith the Union by failing to furnish the Union a copyof one of its two health insurance plans, as requestedby the Union, on or about July 8, 1977. Finally, theGeneral Counsel argues, based on Cavalier Division ofSeeburg Corporation, and Cavalier Corporation, 192NLRB 290 (1971), Cantor Bros., Inc., 203 NLRB 774(1973), Cutten Supermarket, supra, and WindhamCommunity Memorial Hospital, supra, that Respon-dent alleged unfair labor practices converted the ex-isting ecomonic strike into an unfair labor practicestrike as of November 5, 1977.Respondent, on the other hand, contends that theemployee turnover, coupled with the fact that re-placement employees had to cross a picket line whichhad been the scene of violence, not only constitutes asufficient basis for its asserted good-faith doubt of theUnion's majority status, but also imposes on Respon-dent an obligation on behalf of its nonstriking em-ployees to refuse to continue to recognize the Union.In this regard, Respondent argues that the evidencepresented rebuts the presumption of the Union's ma-jority status. Accordingly, the General Counsel has aburden, which Respondent asserts he had not met, toshow that the union represents a majority of Respon-dent's employees. Respondent notes that 16 monthsafter the commencement of the strike herein only 42striking employees unconditionally offered to returnto work while the total number of Respondent's em-ployees had increased by 76 employees. Finally rely-ing on Beacon Upholstery Company, Inc., 226 NLRB1360, 1367-68 (1976), Respondent contends that theinterests of those employees who crossed the picketlines are diametrically opposed to those of the em-ployees who remained on strike and were perma-nently replaced, and thus the nonstriking employeesshould not be presumed to support the Union.C. Discussion and ConclusionsWe agree with the General Counsel that Respon-dent violated Section 8(a)(5) and () of the Act byrefusing to recognize and bargain collectively with theUnion as of November 5, 1977, and by refusing to468 PENNCO. INC.furnish the Union with a copy of one of its healthinsurance plans as requested by the Union on orabout July 8, 1977. We do so for the following rea-sons.It is a well settled principle that a certified unionenjoys an irrebuttable presumption of majority statusfor at least I year after certification.3After the expira-tion of the certification year, the presumption of aunion's majority status continues but becomes rebut-table. An employer may rebut this presumption byaffirmatively establishing that the union has, in fact,lost its majority status, or that it had sufficient objec-tive bases for reasonably doubting the union's con-tinuing majority status at the time that it withdrewrecognition from the union. Assertion of such doubt,however, must be supported by objective consider-ations.4We find, as urged by the General Counsel,that Respondent has not demonstrated sufficient ob-jective evidence to support its asserted doubt of theUnion's majority status as of the time of Respon-dent's refusal to bargain with the Union.In this regard, it is well established that new em-ployees are presumed to support the Union in thesame ratio as those whom they have replaced. See,e.g., Windham Community Memorial Hospital, supra,Cutten Supermarket, supra, and Surface Industries,Inc., 224 NLRB 155 (1976). Furthermore, an employ-ee's decision not to support a strike does not establishthat he or she has rejected the union as his or hercollective-bargaining representative. Cutten Super-market, supra; Strange and Lindsey Beverages, Inc.,and Dr. Pepper Bottling Co., Inc., Joint Employersd/b/a Pepsi-Cola-Dr. Pepper Bottling Co., 219 NLRB1200 (1975); King Radio Corp., Inc., 208 NLRB 578(1974), enfd. 510 F.2d 1154 (10th Cir. 1975); FrickCompany, 175 NLRB 233, fn. 1 (1969), enfd. 423 F.2d1327 (3d Cir. 1970). Additionally, unlike Beacon Up-holstery, supra, cited by Respondent, here the unitcomposition has not been altered by the lawful dis-charge of striking employees thus undercutting thepresumption of union majority support. Accordingly,we find that since Respondent has presented no otherindependent objective evidence supporting its as-serted belief that the Union no longer represented amajority of its employees at the time it refused tobargain, Respondent has not rebutted the presump-tion of the Union's continuing majority status.In view of the foregoing, we conclude that by refus-ing to recognize and bargain with the Union concern-ing a collective-bargaining agreement, and by refus-ing to supply the Union with a copy of one of itshealth insurance plans,5Respondent has violated Sec-3Ray Brooks v. N.LR.B., 348 U.S. 96, 98-104 (1954).4 Laysrrom Manufacturing Co., 151 NLRB 1482 (1965).See, e.g., The Nestle Company, Inc., 238 NLRB 92 (1978)tion 8(a)(5) and ()of the Act. Further, although therecan be no certitude that a collective-bargaining con-tract would have been agreed upon had Respondentnot refused to bargain, such refusal to recognize ormeet and bargain with the Union clearly precludedany possibility of reaching agreement on a contractand tended to impede any possible settlement of thestrike. Accordingly, we agree with the General Coun-sel that Respondent's refusal to bargain converted theUnion's economic strike into an unfair labor practicestrike as of November 5, 1977. Therefore, on thatdate, the strikers assumed the status of unfair laborpractice strikers.CONCLUSIONS OF LAWI. Pennco, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Communications Workers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. The appropriate unit for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act is:All production and maintenance employees em-ployed by Respondent at its Ashland, Kentucky,plant, including truck drivers, and lead people;but excluding all office clerical employees, confi-dential employees, technical employees, and allprofessional employees, guards and supervisorsas defined in the Act.4. At all times material herein the Union has beenand is the exclusive representative of all the employ-ees in the above-described unit for the purposes ofcollective bargaining within the meaning of Section9(a) and Section 8(a)(5) of the Act.5. Since on or about November 5, 1977, and con-tinuing to date, by refusing to recognize and bargainwith the Union concerning a collective-bargainingagreement, and since on or about July 8, 1977, andcontinuing to date, by refusing to furnish the Unionwith a copy of one of its health insurance plans asrequested by the Union, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The strike which commenced on May 18, 1977,was converted to an unfair labor practice strike onNovember 5, 1977-the date Respondent unlawfullywithdrew recognition and refused to bargain with theUnion.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent engaged in certainunfair labor practices, we shall order it to cease anddesist therefrom and to take certain affirmative actionwhich we find necessary to effectuate the policies ofthe Act.Having found that Respondent engaged in unfairlabor practices in violation of Section 8(a)(5) and ()of the Act, we shall order that it cease and desisttherefrom and, upon request, recognize and bargaincollectively with the Union as the exclusive represent-ative of its employees in the appropriate unit. Weadditionally shall order Respondent to furnish theUnion with a copy of one of its two health insuranceplans as requested by the Union.Having found that Respondent's refusal to bargainwith the Union converted the strike to an unfair laborpractice strike on November 5, 1977, we shall orderthat all striking employees who were not permanentlyreplaced before that date be reinstated, upon theirunconditional request, to their former jobs or, if suchpositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights or privileges, previously enjoyed, discharging, ifnecessary, any replacements hired after November 5,1977; and that it make whole such employees for anyloss of earnings resulting from its failure to reinstatethem within 5 days of their unconditional request,with interest thereon to be computed in accordancewith Florida Steel Corporation, 231 NLRB 651(1977).6 If Respondent herein has already rejected, orhereafter rejects, unduly delays, or ignores any un-conditional offer to return to work or attaches unlaw-ful conditions to its offer of reinstatement, the 5-dayperiod serves no useful purpose and backpay willcommence as of the unconditional offer to return towork.7Such employees for whom no employment isimmediately available shall be placed on a preferen-tial hiring list for employment as positions becomeavailable and before other persons are hired for suchwork. Priority for placement on such list is to be de-termined by seniority or some other nondiscrimina-tory test. See, Cutten Supermarket, supra.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).See, Newport News Shipbuilding and Dry Dock Company, 236 NLRB 1637(1978).Pennco, Inc., Ashland, Kentucky, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectivelywith Communications Workers of America, AFL-CIO, as the exclusive bargaining representative of theemployees in the following appropriate unit:All production and maintenance employees em-ployed by Respondent at its Ashland, Kentucky,plant, including truck drivers, and lead people;but excluding all office clerical employees, confi-dential employees, technical employees, and allprofessional employees, guards and supervisorsas defined in the Act.(b) Refusing to furnish the Union with a copy ofone of its health insurance plans as requested by theUnion.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which wefind necessary to effectuate the policies of the Act:(a) Upon request, bargain collectively in goodfaith with Communications Workers of America,AFL-CIO, as the exclusive bargaining representativeof the employees in the appropriate unit describedabove, concerning rates of pay, wages, hours or otherterms and conditions of employment and, if an agree-ment is reached, embody it in a signed contract.(b) Furnish the Union with a copy of one of itshealth insurance plans as requested by the Union.(c) Reinstate, upon unconditional request, all strik-ers who were not permanently replaced before No-vember 5, 1977, to their former jobs or, if such posi-tions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges previously enjoyed, discharging,if necessary, any replacements hired after November5, 1977; and make such employees whole for any lossof earnings resulting from its failure to reinstate themwithin 5 days of their unconditional request in themanner set forth in the section of this Decision enti-tled "The Remedy." Such employees for whom noemployment is available shall be placed on a prefer-ential hiring list based upon seniority, or some othernondiscriminatory test, for employment as jobs be-come available.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.470 PENNCO. INC.(e) Post at its place in Ashland, Kentucky, copiesof the attached notice marked "Appendix."8Copiesof said notice on forms provided by the Regional Di-rector for Region 9, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of the Order,what steps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an order of the NationalLabor Relations Board,"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recognize and bargaincollectively with Communications Workers ofAmerica, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the followingappropriate bargaining unit:All production and maintenance employees em-ployed by us at our plant in Ashland, Kentucky,including truck drivers, and lead people; but ex-cluding all office clerical employees, confidentialemployees, technical employees, and all profes-sional employees, guards, and supervisors as de-fined in the Act.WE WILL NOT refuse to furnish the Union witha copy of one of our health insurance plans asrequested by the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights as guaranteed by Sec-tion 7 of the Act.WE WILL, upon request, bargain collectively ingood faith with Communications Workers ofAmerica, AFL-CIO, as the exclusive bargainingrepresentative of the employees in the appropri-ate unit described above, concerning rates ofpay, wages, hours, or other terms and conditionsof employment and, if an agreement is reached,embody it in a signed contract.WE WILL furnish the Union with a copy of oneof our two health insurance plans as requestedby the Union.WE WILL reinstate, upon unconditional re-quest, all strikers who were not permanently re-placed before November 5, 1977, to their formerjobs or, if such positions no longer exist, to sub-stantially equivalent positions, without prejudiceto their seniority or other rights and privilegespreviously enjoyed, discharging, if necessary, anyreplacements hired after November 5, 1977; andmake such employees whole for any loss of earn-ings resulting from our failure to reinstate themwithin 5 days of their unconditional request,with interest. WE WILL place employees forwhom no employment is available on a preferen-tial hiring list based upon seniority or some othernondiscriminatory test, for employment as jobsbecome available.PENNCO, INC.471